DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to amend claims, how to overcome the rejection, etc.) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. For future reference, applicant should submit known prior art documents in an Information disclosure Statement (IDS) at the time of filing of their application. The form being found here: https://www.uspto.gov/sites/default/files/patents/process/file/efs/guidance/updated_IDS.pdf .



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Igor Abramov on 09/10/21. The application has been amended as follows:

The claims have been amended as follows:
(1) The claims have been amended as per the attached document titled “Claim Amendments.”
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner notes that the closest prior art documents: U.S. Patent 7,291,664 (Hao); U.S. Patent application Publication No. 2004/0005385 (Emig); and WO 2019/046789 (Briganti) all teach degradable food elements including chitin, but do not teach the combination of elements as described in allowed independent claims 2, 13 and 20. Specifically, the above noted prior art does not teach: the combination of elements in the form of “an inner tube and an outer tube, whereby inner diameter of said outer tube is larger than outer diameter of said inner tube, said inner tube coaxially disposed inside said outer tube, said inner tube comprising lumen of said article, said inner tube further comprising chitin-type polysaccharide compound or compounds, said inner tube and said outer tube comprising at least one a cavity or cavities between them, said at least one cavity further comprising chitin- degrading enzyme or enzymes, said enzyme or enzymes being present in inert form” as described in claim 2; the “a tube, said tube further comprising chitin-type compound or compounds, said tube further comprising at least one enclosed compartment, said compartment located outside of lumen of said .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649